Citation Nr: 0510691	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-34 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1987 to 
July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which determined that the appellant's other 
than honorable discharge from service is dishonorable for VA 
purposes and is a bar to all VA benefits.


FINDINGS OF FACT

1.  The appellant's discharge from service is considered 
dishonorable for VA purposes.

2.  The evidence does not show that the appellant was insane 
at the time he committed the acts resulting in his discharge 
from service.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 
2002); 38 C.F.R. § 3.12 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the agency of original jurisdiction did 
not provide the appellant notice of the passage of the VCAA 
or the duty to notify him regarding his claim prior to the 
agency decision in November 2002.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO notified the appellant of the evidence and information 
necessary to substantiate his claims in a notification letter 
following the passage of the VCAA, dated in September 2003.  
The VA fully notified the appellant of what is required to 
substantiate such claim in the notification letter.  The VCAA 
letters along with the August 2003 statement of the case 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The appellant was also asked to advise 
VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes service medical records, 
VA records, private medical records, and written statements 
from the appellant.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).  Here, the Board finds that an examination of 
the veteran is not necessary to decide claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12. A discharge under honorable conditions is 
binding on the VA as to the character of discharge.  38 
C.F.R. § 3.12(a).

A review of the file shows that the appellant's undesirable 
discharge from service was under other than honorable 
conditions.  Therefore, the character of the appellant's 
discharge is not binding on VA.

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions: (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  

The service records show that the appellant accepted an 
undesirable discharge for the good of the service in order to 
escape trial by court-martial, which is considered a 
discharge under dishonorable conditions under 38 C.F.R. § 
3.12(d)(1).  Specifically, two charges were preferred against 
the appellant under the Uniform code of Military Justice, 
each of which authorizes the imposition of a Bad Conduct or 
Dishonorable Discharge:  

Violation of Article 91, UCMJ (Two 
specifications of willful disobedience of 
a lawful order of a NCO and one 
specification of disrespect to a superior 
NCO) and;

Violation of Article 92, UCMJ (One 
specification of failure to obey a 
written lawful order.).

Such an action is considered an aggravating circumstance or 
other factor affecting the performance of duty under 38 
C.F.R. § 3.12(d)(4).

In a statement dated in November 2001, the appellant 
essentially explained that he did not recall the 
circumstances behind the insubordination charges because he 
would "black out" during service, and still has black outs.  
In support of his assertion that he had mental problems in 
service, the appellant submitted medical statements from Dr. 
Ton dated in November 2001.  The statement indicated that the 
appellant's refusal to follow the order in the United States 
Army is insanity, according to his knowledge.  

Upon review, service medical records and post-service medical 
records do not support the appellant's contentions of black 
outs in service or Dr. Ton's medical opinion that the veteran 
was insane in service.  Service medical records do show that 
the veteran was seen at Community Mental Health Service in 
October 1987 and complained of stress in a March 1988 
clinical record.  However, no service medical records show 
chronic psychiatric problems, or other clinical evidence, 
demonstrating the inability to distinguish right from wrong.  
In fact, Report of Physical Examination dated in January 1988 
noted that psychiatric evaluation was normal.  Report of 
Medical History dated in January 1988 also showed that the 
veteran checked "no" for having ever had or currently 
having memory loss or amnesia, depression or excessive worry, 
nervous trouble of any sort, or periods of unconsciousness.  

The only other post-service medical records are from Arizona 
State Hospital from May 2000 through July 2000.  The hospital 
discharge diagnosis was malingering, history of alcohol 
dependence, and history of psychotic disorder.  While there 
were references in the hospital records about the appellant's 
recent psychotic problems, none of the medical records from 
Arizona State Hospital indicated that the appellant had 
psychiatric problems in service, or related to service, nor 
do the records state that the appellant was unable to 
distinguish right from wrong while in service.

As for Dr. Ton's medical statement, there is no corroborative 
evidence to support his findings.  Moreover, it does not 
appear that Dr. Ton reviewed the medical records or the 
records pertinent to the facts and circumstances surrounding 
the appellant's discharge from service.  As such, his medical 
opinion is not competent medical evidence.  

The Board recognizes the appellant's argument that he blacked 
out in service and does not recall the circumstances 
involving the insubordination charges.  However, the 
appellant's assertion contradicts what he attested to in the 
request for discharge for the good of the service.  The 
document that he signed indicated that he was making this 
request of his own free will and had not been subjected to 
any coercion whatsoever by an person.  He had been advised of 
the implications that are attached to it and that submitting 
this request for discharge, he acknowledged that he 
understood the elements of the offenses charged and was 
guilty of the offenses charged or of lesser included offenses 
therein contained.  No where in the service records does the 
appellant assert that he did not recall the circumstances 
involving the insubordination charges.  

The appellant also essentially asserted in written statements 
to the RO that he had mental problems in service and that his 
mental problems were the reason for the acts of 
insubordination.  The appellant is competent as a layperson 
to report that on which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the appellant has specialized medical 
knowledge, thus he is not competent to offer medical opinion 
as to cause or etiology of the claimed psychiatric disorders.  
See Grottveit v. Brown, 5 Vet. App. at 93 (1993);  Espiritu 
v. Derwinski , 2 Vet. App. 492, 494-495 (1992).  In addition, 
the appellant asserted in his substantive appeal that his 
claim was denied because of his race.  However, there is no 
corroborative evidence in the record to support the 
appellant's allegations that he was treated unfairly in 
service based upon his race.  

In sum, the insubordinate actions committed by the appellant 
are considered aggravating circumstances or other factors 
affecting the performance of duty under 38 C.F.R. 
§ 3.12(d)(4).  Moreover, accepting an undesirable discharge 
for the good of the service in order to escape trial by 
court-martial is considered a discharge under dishonorable 
conditions under 38 C.F.R. § 3.12(d)(1).  Despite the 
appellant's assertions, there is no competent medical 
evidence showing that he was insane at the time he committed 
the acts resulting in his discharge from service.  

For the reasons stated above, the Board finds that the 
appellant's discharge was dishonorable for VA purposes.  
Consequently, the appellant has no legal entitlement to VA 
benefits, and his claim must be denied as a matter of law.  
38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.


ORDER

The character of the appellant's discharge from service is a 
bar to VA benefits, and the appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


